Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 5, 2019

                                     No. 04-19-00586-CR

                                  Victor Raul RODRIGUEZ,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CRF000047-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                        ORDER
        On November 18, 2019, we ordered that appellant provide written proof to this court by
December 2, 2019 that appellant has requested the court reporter to prepare the reporter’s record
and that either (1) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee, or (2) appellant is entitled to appeal without paying the reporter’s fee. On
November 27, 2019, appellant filed a motion to extend this deadline. We GRANT appellant’s
motion and ORDER that the deadline for appellant to provide written proof is extended to
December 16, 2019. Further requests for extensions of time will be disfavored.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court